 



Exhibit 10.8.1.4

AMENDMENT NUMBER ONE
TO THE AMENDED AND RESTATED ADVERTISING SERVICES AGREEMENT

This Amendment Number One (“Amendment Number One”) is entered into as of
November 10, 2004 (the “Amendment One Effective Date”) by and between Ask
Jeeves, Inc. (“Customer”), a Delaware corporation, with its principal place of
business at 5858 Horton Street, Suite 350, Emeryville, California 94608, and
Google Inc., a Delaware corporation, with its principal place of business at
1600 Amphitheatre Parkway, Mountain View, California 94043 (“Google”).

Recitals

Customer and Google entered into an Amended and Restated Advertising Services
Agreement dated as of July 26, 2004 (the “Amended and Restated Agreement”)
pursuant to which Google provides certain services (as set forth in the Amended
and Restated Agreement) to Customer. The Amended and Restated Agreement and this
Amendment Number One shall be collectively referred to as the “Agreement”.

Customer and Google now desire to amend the Amended and Restated Agreement
through this Amendment Number One as set forth below in connection with
Customer’s intended additional use of Google Sponsored Links on Image Search
Results Pages (as defined below) as a part of the Services.

Terms

1.      Add the following to the Amended and Restated Agreement as a new
Section 2.2.8: “Section 2.2.8 To the extent Customer sends Google Queries from
End Users [*] searching for images on the Web, Customer agrees that the display
on the Site [*] of Google Sponsored Links returned in response to such Queries
shall appear on an Image Search Results Page(s) (as defined herein) of the Site
[*]. “Image Search Results Page” means a Web page on the Site [*] that displays
image search results that are provided by Customer or a third party, the current
form of which appears on the Site substantially as shown in the screenshot
attached as Schedule I. Customer shall not display Google Sponsored Links on:
(x) [*] that an End User [*] may [*]; (y) [*] that [*], i.e., the [*] (“[*]”);
and/or (z) [*]. Customer agrees that the [*] shall be [*] in accordance with the
terms and conditions of this Agreement, including but not limited to, [*].
Customer shall use commercially reasonable efforts to not send any Query input
by End Users [*] on the “Pictures” tab, or on any replacement or successor area
of the Site implemented for the display of images, to Google for processing
under the AdSense for Search Program that contains any [*] attached to this
Amendment Number One as Schedule J. The parties agree that Google may [*]
Schedule J [*], which shall [*], to ensure that [*]. Customer will [*] to
Schedule J [*]. In addition, Google shall have the right to [*]. Customer will
[*].”

2.       Insert the following as a new sentence between the existing fourth and
fifth sentences of Section 8 of the Amended and Restated Agreement
(“Indemnification”): “In addition, Customer will defend (or at its option
settle), indemnify and hold harmless Google and its affiliates and their
respective officers, directors, employees and agents from and against any
action, loss, cost, claim, demand, liability, or expense, including reasonable
attorney’s fees, from any third party lawsuit or proceeding brought against
Google based upon a claim arising from and with respect to Customer’s use and/or
display of Google Sponsored Links on any Image Search Results Page on the Site
[*].”

This Amendment Number One constitutes the sole and complete understanding of the
parties with respect to its subject matter and supersedes all prior or
contemporaneous communications between the parties concerning such subject
matter. Following the Amendment One Effective Date, the Agreement (as amended)
remains in full force and effect. This Amendment Number One may be executed in
counterparts, including facsimile counterparts, each of which will constitute an
original, but which collectively will form one and the same instrument. This
Amendment Number One will be governed and construed according to the choice of
governing and constructive law set forth in the Amended and Restated Agreement.

[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

1



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Amendment Number One by
persons duly authorized as of the date first written above.

     
ASK JEEVES, INC.
  GOOGLE INC.
 
   
By: /s/ Brett Robertson
  By: /s/ Joan Braddi
 
   
Name: Brett Robertson
Title: EVP and GeneralCounsel
Date:

  Name: Joan Braddi
Title: VP Search Services Google
Date:


[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

2



--------------------------------------------------------------------------------



 



SCHEDULE I—[*]

[*]

 

[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

3



--------------------------------------------------------------------------------



 



SCHEDULE J—[*]

[*]

 

[*] Indicates that certain information in this exhibit has been omitted and
filed separately with the Securities and Exchange Commission. Confidential
treatment has been requested with respect to the omitted portions.

4